                    Case 2:18-cr-00212-TLN Document 41 Filed 07/20/20 Page 1 of 4



 1 LINDA M. PARISI, SBN 84247
   LAW OFFICES OF WING & PARISI
 2 917 G Street
   Sacramento, CA 95814
 3 Telephone: (916) 441-4888
   Facsimile: (916) 441-1575
 4 Email: linda@wingparisilaw.com

 5 Attorneys for A Vern Saeteurn

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                  CASE NO. 2:18-cr-00212-TLN
12                                     Plaintiff,               STIPULATION REGARDING
                                                                EXCLUDABLE TIME PERIODS
13   v.                                                         UNDER SPEEDY TRIAL ACT;
                                                                FINDINGS AND ORDER
14   A VERN SAETEURN,
15                                     Defendant.
16

17             Defendant A Vern Saeteurn, by and through Linda M. Parisi, his counsel of record, and

18 plaintiff, by and through its counsel, Vincenza Rabenn, hereby stipulate as follows:

19             1.         By previous stipulation, this matter was set for a Status Conference on July 23, 2020.

20             2.        By this stipulation, the defendant now moves to continue the Status Conference until

21 September 24, 2020, at 9:30 a.m. and to exclude time between July 23, 2020 and September 24, 2020

22 and under Local Code T4. The United States does not oppose this request.

23             3.        The parties agree and stipulate, and request that the Court find the following:

24             a.        Counsel for Mr. Saeteurn needs additional time to research regarding the plea

25 agreement, meet with the client and review additional discovery.

26             b.        Defense counsel and the US Attorney have been discussing a resolution to the case and

27 need further time to resolve the matter.

28                                                          1
          Stipulation and Order
                 Case 2:18-cr-00212-TLN Document 41 Filed 07/20/20 Page 2 of 4



 1          c.        Counsel for defendant Mr. Saeteurn believe that failure to grant the above-requested

 2 continuance would deny them the reasonable time necessary for effective preparation, taking into

 3 account the exercise of due diligence.

 4          c.        The United States Attorney agrees to the continuance.

 5          d.        All counsel agrees to the continuance.

 6          e.        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.§ 3161, et

 7 seq., within which trial must commence, the time period of July 23, 2020 and September 24, 2020,

 8 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 316l(h)(7)(A), B(iv) [Local CodeT4] because

 9 it results from a continuance granted by the Court at defendant's request on the basis of the Court's

10 finding that the ends of justice served by taking such action outweigh the best interest of the public

11 and the defendant in a speedy trial.

12          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

13 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

14 a trial must commence.

15

16 Dated: July 20, 2020

17                                                           Respectfully Submitted,

18                                                           /s/ Linda M. Parisi
                                                             ______________________________________
19
                                                             Linda M. Parisi
20                                                           Attorney for A Vern Saeteurn

21

22 Dated: July 20, 2020                                      BENJAMIN B. WAGNER
                                                             United States Attorney
23

24                                                           /s/ Linda M. Parisi by e-mail authorization
                                                             _______________________________________
25                                                            Vincenza Rabenn, Assistant U.S. Attorney
                                                             Attorney for Plaintiff
26

27

28                                                       2
       Stipulation and Order
                    Case 2:18-cr-00212-TLN Document 41 Filed 07/20/20 Page 3 of 4


   LINDA M. PARISI, SBN 84247
 1 LAW OFFICES OF WING & PARISI
   917 G Street
 2 Sacramento, CA 95814
   Telephone: (916) 441-4888
 3 Facsimile: (916) 441-1575
   Email: linda@wingparisilaw.com
 4
   Attorneys for A Vern Saeteurn
 5

 6

 7                                   IN THE UNITED STATES DISTRICT COURT
 8                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA
                                                                          Case No. 2:18-cr-00212-TLN-1
11                                  Plaintiff,
                                                                           ORDER
12           v.
13
      A VERN SAETEURN,
14
                                   Defendant,
15

16
                  Based on the reasons set forth in the stipulation of the parties filed on July 20, 2020, and good
17

18 cause appearing therefrom, the Court adopts the stipulation of the parties in its entirety. IT IS

19 HEREBY ORDERED that the Status Conference currently set for July 23, 2020, be vacated and that

20 the Status Conference be set for September 24, 2020, at 9:30 a.m. The Court finds that the ends of

21 justice to be served by granting a continuance outweigh the best interests of the public and the

22
     defendants in a speedy trial. Accordingly, IT IS HEREBY ORDERED that, for the reasons stated in
23
     the parties’ July 20, 2020 stipulation, the time within which the trial of this matter must be
24
     ///
25

26 ///

27

28                                                           3
           Stipulation and Order
                Case 2:18-cr-00212-TLN Document 41 Filed 07/20/20 Page 4 of 4


     commenced under the Speedy Trial Act is excluded during the time period of
 1
     July 23, 2020 and September 24, 2020, pursuant to 18 U.S.C. §3161(h)(7)(A) and (B)(iv) and Local
 2

 3 Code T4.

 4

 5
     Dated: July 20, 2020
 6                                                             Troy L. Nunley
                                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  4
       Stipulation and Order
